IDENTIVE GROUP, INC.






2010 BONUS AND INCENTIVE PLAN






SECTION 1. PURPOSE




     The purpose of this 2010 Bonus and Incentive Plan (the “Plan”) of SCM
Microsystems Inc., dba Identive Group (the “Company”), is to attract and retain
key talent and provide incentives that promote short and long-term financial
growth and stability to continuously enhance shareholder value.



SECTION 2. ELIGIBLE INDIVIDUALS




     Each executive officer and other key employees of the Company and its
subsidiaries, and each member of the Company’s Board of Directors (the “Board”),
in each case, as designated from time to time by the Compensation Committee (the
“Committee”) of the Board (collectively the “Eligible Individuals”) will be
eligible to be a participant under the Plan and to receive an incentive payment
hereunder.



SECTION 3. PLAN ADMINISTRATOR




     (a) The Plan will be administered by the Committee. Subject to the
limitations imposed under applicable law, the Committee will have the sole
discretion and authority to administer and interpret the Plan.

     (b) Without limiting the foregoing, and subject to the express provisions
and limitations set forth in the Plan, the Committee will be authorized and
empowered to do all things necessary or desirable in connection with the
administration of the Plan, including, without limitation, the following:

     (i) to prescribe, amend, and rescind rules and regulations relating to the
Plan and to define terms not otherwise defined herein;

     (ii) to determine which employees and/or directors of the Company and its
subsidiaries are Eligible Individuals and are eligible to be paid incentives
under the Plan for any Performance Period and to which of such individuals, if
any, incentive payments hereunder are actually paid;

     (iii) to establish the Performance Criteria applicable to the payment of
incentives under the Plan;

     (iv) to verify the extent to which the Company and/or the participant under
the Plan have achieved any Performance Criteria or other conditions applicable
to the payment of incentives under the Plan;

     (v) to determine the terms and conditions of, and authorize the officers of
the Company to enter into, incentive award agreements with Eligible Individuals
selected to be a participant under the Plan and to receive an incentive payment
hereunder;

Boston 46,614,849v7

--------------------------------------------------------------------------------

     (vi) to interpret and construe the Plan, any rules and regulations under
the Plan, and the terms and conditions of any incentive opportunities provided
hereunder, and to make exceptions to any such provisions in good faith and for
the benefit of the Company; and

     (vii) to make all other determinations deemed necessary or advisable for
the administration of the Plan.

     (c) All decisions, determinations and interpretations by the Committee
regarding the Plan will be final and binding on all Eligible Individuals who are
participants under the Plan. The Committee will consider such factors as it
deems relevant to making such decisions, determinations and interpretations
including, without limitation, the recommendations or advice of any director,
officer (including the Chief Executive Officer of the Company), business unit
manager or employee of the Company and such attorneys, consultants and
accountants as it may select. An Eligible Individual or other person claiming
any benefits under the Plan may contest a decision or action by the Committee
with respect to such person or an actual or potential incentive under the Plan
only on the grounds that such decision or action was arbitrary or capricious or
was unlawful, and any review of such decision or action will be limited to
determining whether the Committee’s decision or action was arbitrary or
capricious or was unlawful.

     (d) The Committee may delegate to officers or managers of the Company or a
committee thereof, the authority, subject to such terms and limitations as the
Committee shall determine, to perform such functions, including administrative
functions, as the committee may determine to the extent that such delegation
will not result in the loss of an exemption under Rule 16(b)-3(b)(1) for
incentive awards granted to Participants subject to Section 16 of the Securities
Exchange Act of 1934 in respect of the Company and will not cause incentive
awards intended to qualify as “performance-based compensation” under Section
162(m) of the Code to fail to so qualify.



SECTION 4. INCENTIVE AWARDS




     (a) Incentive Formula. Not later than the ninetieth (90th) day of the
applicable Performance Period (as defined below), or in the case of the
Performance Period that is the 2010 calendar year, not later than April 30,
2010, the Committee may establish, in writing, the incentive program under the
Plan for the Performance Period by determining the Eligible Individuals who will
be eligible to participate in the Plan for such Performance Period, the
incentive award opportunity payable to each Eligible Individual selected to
receive an incentive with respect to the Performance Period, which amount shall
be based on one or more Performance Criteria (as defined below) and/or the level
of achievement with respect thereto. For purposes of the Plan, the term
“Performance Period” means the twelve (12) consecutive month (or longer) period
as the Committee may determine with respect to which incentives are awarded
under this Plan, or in the case of the Performance Period that occurs during the
2010 calendar year, the twelve (12) consecutive month (or shorter) period as the
Committee may determine with respect to which incentives are awarded under this
Plan. For purposes of the Plan, the term “Performance Criteria” means any one or
more of the following performance criteria: (i) total stockholder return, (ii)
economic value added, (iii) return on capital employed, (iv) revenues, (v)
sales, (vi) net income, (vii) operating income, (viii) EBITDA, (ix) EBITDA



2




Boston 46,614,849v7

--------------------------------------------------------------------------------

margin, (x) profit margin, (xi) earnings per share, including without limitation
in comparison to selected indexes and comparable companies, (xii) return on
equity, (xiii) cash flow, (xiv) operating margin, (xv) net worth, (xvi) stock
price, or (xvii) in the case of any incentive award, other than an incentive
award to a Covered Employee that is subject to Section 4(b) hereof, any other
criteria that may be determined as appropriate by the Committee from time to
time, in each case, either individually, alternatively or in any combination,
applied to either the Company and its subsidiaries as a whole or to a business
unit or affiliate, either individually, alternatively or in any combination, and
measured over the applicable Performance Period on an absolute basis or relative
to a pre-established target, to previous years’ results or to a designated
comparison group as specified by the Committee. Except as otherwise provided in
Section 4(b)(iv) hereof, the achievement of any Performance Criteria may be
adjusted, to the extent determined by the Committee, to: (i) take into account
(including without limitation to include the operating results or exclude the
dilutive effects of) acquisitions, dispositions or joint ventures and changes in
the capital stock of the Company; (ii) assume that any business divested by the
Company achieved performance objectives at targeted levels during the balance of
a Performance Period following such divestiture; (iii) exclude acquisition,
aborted acquisition or restructuring and/or other nonrecurring charges; (iv)
exclude the effects of changes to generally accepted accounting standards
required by the Financial Accounting Standards Board; (v) exclude the impact of
any “extraordinary items” as determined under generally accepted accounting
principles; (vi) exclude any other unusual, non-recurring gain or loss or other
extraordinary item, (vii) exclude the impact of any extraordinary or force
majeure events or circumstances and (viii) take into account any such other
event or circumstance to the extent determined appropriate by the Committee from
time to time.

     (b) Unless otherwise specified by the Committee, this Section 4(b) shall be
applicable to any incentive award under the Plan granted to any Eligible
Individual who is, or is likely to be, as of the end of the tax year in which
the Company would claim a tax deduction in connection with such award, a Covered
Employee. For these purposes, a “Covered Employee means an Eligible Individual
who, as of the end the taxable year, either is the principal executive officer
of the Company or serving as the acting principal executive officer of the
Company, and each other individual whose compensation is required to be
disclosed in the Company’s filings with the Securities and Exchange Commission
by reason of that person being among the three highest compensated officers of
the Company as of the end of a taxable year, or such other person as shall be
considered a “covered employee” for purposes of Section 162(m) of the Code. In
the case of any incentive award that is subject to this Section 4(b):

     (i) if the award is denominated in Shares, as defined in Section 6(a)
hereof, the maximum amount earned by any Covered Employee for any Performance
Period shall be 1,000,000 Shares for any 12-month Performance Period and
1,000,000 Shares multiplied by the number of full 12-month periods that are in
the Performance Period, if the Performance Period is for more than 12 months, in
each case, subject to adjustment as provided in Section 6(c) hereof;

     (ii) if the award is denominated in cash or value other than Shares, the
maximum amount earned by any Covered Employee for any Performance Period shall
be $3,000,000 for any 12-month Performance Period and $3,000,000 multiplied by
the number of full 12 month periods that are in the Performance Period, if the
Performance Period is for more than 12 months;



3




Boston 46,614,849v7

--------------------------------------------------------------------------------

     (iii) the Committee shall have the power to impose such other restrictions
on any award subject to this Section 4(b) as it may deem necessary or
appropriate to ensure that such award satisfies all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provisions thereto; and

     (iv) the Committee may, at the time an incentive award is granted, provide
that any or all of the adjustments specified in the last sentence of Section
4(a) hereof, shall be made in determining the extent to which the Performance
Criteria have been achieved for any Performance Period, but shall not make any
adjustments not so specified at the time the incentive award is granted, to the
extent they would preclude the incentive award from qualifying as
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code.

     (c) Certification. As soon as reasonably practicable following the
conclusion of each Performance Period and prior to the payment of any incentive
under the Plan with respect to such Performance Period, the Committee will
certify, in writing, the extent, if any, of the achievement of the Performance
Criteria for the applicable Performance Period, and (i) the potential maximum
incentive that each participant under the Plan is eligible for under subsection
4(a) with respect to the Performance Period, and (ii) the actual incentive, if
different, that the Committee has determined shall be paid to the participant in
accordance with Section 4(d) hereof. No incentive payment will be paid under the
Plan unless and until the Committee makes a certification in writing as
described in this subsection 4(c).

     (d) Committee Discretion to Modify Incentive Payment. The Committee retains
sole and absolute discretion to modify the amount of or completely eliminate any
incentive otherwise payable to a participant under the Plan for any reason. In
determining the amount of any modified incentive, the Committee reserves the
right to apply such factors as it deems relevant, including, but not limited to,
the achievement of other financial, strategic or individual goals, which may be
objective or subjective, to determine a revised incentive amount.
Notwithstanding the foregoing, the Committee may not exercise discretion to
increase any incentive award payable to a Covered Employee that is subject to
Section 4(b) hereof if and to the extent that any such increase would cause the
award to not qualify as “performance-based compensation” within the meaning of
Section 162(m)(4)(c) of the Code.



SECTION 5. PAYMENT OF INCENTIVE




     (a) An incentive awarded under the Plan for a Performance Period may be
paid in cash and/or in the form of nonqualified stock options, restricted stock
or deferred stock awards (each an “Equity Award”) at such times and on such
terms and conditions and in such proportions as the Committee may determine.
Unless otherwise determined by the Committee, if and to the extent that any
incentive award under the Plan is payable in the form of a nonqualified stock
option, that option shall be granted pursuant to, and shall be subject to the
terms and conditions of, the Company’s 2007 Stock Option Plan, as amended and
restated from time to time, or of any other equity plan (other than this Plan)
maintained by the Company pursuant to which the Company may grant non qualified
stock options (each a “Stock Option Plan”), and not under this Plan, and any
option that is so granted pursuant to the Stock Option Plan shall not count
against or otherwise reduce the number of Shares issuable under this Plan
pursuant to Section 6 hereof.



4




Boston 46,614,849v7

--------------------------------------------------------------------------------

     (b) Unless and only to the extent otherwise determined by the Committee, no
incentive will be earned for a given Performance Period unless the participant
under the Plan is an employee or director of the Company or its subsidiaries at
the time such incentive is paid or as otherwise determined by the Committee. The
Committee may make exceptions to this requirement on a case-by-case basis.

     (c) Payments under the Plan are generally intended to qualify for the
short-term deferral exception under Section 409A of the Code. As such, if the
Committee waives the requirement that a participant under the Plan must be
employed on the date the incentive is to be paid, except as otherwise provided
in an award agreement, payout of incentives under the Plan shall occur no later
than the fifteenth (15th) day of the third (3rd) month following the later of
(i) the end of the Performance Period with respect to which such incentive is
earned, or (ii) the end of the calendar year that contains the last day of the
Performance Period with respect to which such incentive is earned.
Notwithstanding the foregoing, if and only to the extent otherwise determined by
the Committee, payments under the Plan may be made in a manner consistent with
the applicable requirements of Section 409A of the Code and Section 15 hereof.

SECTION 6. SHARES SUBJECT TO THE PLAN AND TO INCENTIVE AWARDS

     (a) The aggregate number of shares of the Company’s common stock, par value
$0.001 per share (the “Shares”), issuable in respect of Equity Awards granted
under this Plan shall not exceed 3,000,000. The Shares issued pursuant to Equity
Awards granted under this Plan may be shares that are authorized and unissued or
shares that were reacquired by the Company, including shares purchased in the
open market.

     (b) For purposes of Section 6(a), the aggregate number of Shares issued
under this Plan at any time shall equal only the number of Shares actually
issued upon exercise or settlement of an Equity Award granted in payment of any
incentive hereunder. The aggregate number of Shares available for awards under
this Plan at any time shall not be reduced by (i) Shares subject to awards that
have been terminated, expired unexercised, forfeited or settled in cash, (ii)
Shares subject to Equity Awards that have been retained or withheld by the
Company in payment or satisfaction of the exercise price, purchase price or tax
withholding obligation of an Equity Award, or (iii) Shares subject to Equity
Awards that otherwise do not result in the issuance of Shares in connection with
payment or settlement thereof. In addition, Shares that have been delivered
(either actually or by attestation) to the Company in payment or satisfaction of
the exercise price, purchase price or tax withholding obligation of an Equity
Award shall be available for Equity Awards under this Plan.

     (c) In the event that any dividend or other distribution (whether in the
form of cash, Shares, other securities or other property), stock split or a
combination or consolidation of the outstanding Shares into a lesser number of
shares, is declared with respect to the Shares, the authorization limits under
Section 6(a), and the award limits under Section 4(b)(i), shall be increased or
decreased proportionately, and the Shares then subject to each Equity Award
shall be increased or decreased proportionately without any change in the
aggregate purchase price therefore. In the event the Shares shall be changed
into or exchanged for a different number or class of shares of stock or
securities of the Company or of another corporation, whether through
recapitalization, reorganization, reclassification, merger, consolidation,
split-up, spin-off,



5




Boston 46,614,849v7

--------------------------------------------------------------------------------

combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or any other similar corporate transaction or event
affects the Shares such that an equitable adjustment would be required in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the authorization limits
under Section 6(a), and the award limits under Section 4(b)(i), shall be
adjusted proportionately, and an equitable adjustment shall be made to each
Share subject to an Equity Award such that no dilution or enlargement of the
benefits or potential benefits occurs. Each such Share then subject to each
Equity Award shall be adjusted to the number and class of shares into which each
outstanding Share shall be so exchanged such that no dilution or enlargement of
the benefits occurs, all without change in the aggregate purchase price for the
Shares then subject to each Equity Award. Action by the Committee pursuant to
this Section 6(c) may include adjustment to any or all of: (i) the number and
type of Shares (or other securities or other property) that thereafter may be
made the subject of Equity Awards or be delivered under the Plan; (ii) the
number and type of Shares (or other securities or other property) subject to
outstanding Equity Awards; (iii) the purchase price or exercise price of a Share
under any outstanding Equity Award or the measure to be used to determine the
amount of the benefit payable on an Equity Award; and (iv) any other adjustments
the Committee determines to be equitable. No right to purchase fractional shares
shall result from any adjustment in Equity Awards pursuant to this Section 6(c).
In case of any such adjustment, the Shares subject to the Equity Award shall be
rounded down to the nearest whole share. The Company shall notify participants
holding Equity Awards subject to any adjustments pursuant to this Section 6(c)
of such adjustment, but (whether or not notice is given) such adjustment shall
be effective and binding for all purposes of the Plan.



SECTION 7. CHANGE IN CONTROL




     (a) Unless the Committee specifies otherwise at any time prior to a Change
in Control, upon the occurrence of the Change in Control all outstanding
Performance Periods shall terminate and participants in the Plan with respect to
such Performance Periods shall be entitled to a pro-rated incentive payment
based on actual performance through date of the Change in Control and the number
of days in the Performance Period that elapsed prior to the termination thereof,
as determined by the Committee and subject to the discretion and authority of
the Committee to modify, eliminate or adjust any incentive otherwise payable to
a participant under the Plan for any reason as set forth herein.

     (b) In addition, unless the Committee specifies otherwise at any time prior
to a Change in Control, upon the occurrence of a Change in Control, each
outstanding Equity Award shall be assumed or an equivalent option or right
substituted by the successor corporation or a parent or subsidiary of the
successor corporation (as determined by the Committee). In the event that the
successor corporation refuses to assume or substitute for the Equity Award, the
holder thereof shall be deemed fully vested in such Equity Award as of
immediately prior to the consummation of the Change in Control. If an Equity
Award becomes fully vested in lieu of assumption or substitution, the Committee
shall notify the holder thereof that the Equity Award shall be fully vested and
exercisable (if applicable) for a period of fifteen (15) days from the date of
such notice, and the Equity Award shall terminate upon the expiration of such
period.



6




Boston 46,614,849v7

--------------------------------------------------------------------------------

     (c) For purposes of this Plan, the term “Change in Control” means the
consummation of the first to occur of:

     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of
either (i) the then outstanding Shares (the “Outstanding Company Common Stock”)
or (ii) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
of Control: (A) any acquisition directly from the Company, (B) any acquisition
by the Company, or (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company; or

     (ii) Individuals who, as of the date the Plan was original approved by the
Board, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

     (iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, or a sale or other disposition of all or substantially all of
the assets of the Company, in each case, unless following the consummation
thereof all or substantially all of the individuals and entities that were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such transaction
beneficially own, directly or indirectly, at least 50% of, respectively, the
then Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be, of the corporation resulting from such transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries).

SECTION 8. AMENDMENT AND TERMINATION

     The Company reserves the right to amend or terminate the Plan or any
outstanding Performance Period at any time with respect to future services of or
incentive awards to Eligible Individuals. In the event a Performance Period is
terminated prior to the scheduled end date thereof, participants in the Plan
with respect to such Performance Period shall be entitled to a pro-rated
incentive payment based on actual performance through date of termination and
the number of days in the Performance Period that elapsed prior to the
termination thereof, as determined by the Committee and subject to the
discretion and authority of the Committee to modify, eliminate or adjust any
incentive otherwise payable to a participant under the Plan for



7




Boston 46,614,849v7

--------------------------------------------------------------------------------

any reason as set forth herein. Plan amendments may be adopted by the Committee,
and will require stockholder approval only to the extent required to by
applicable law.



SECTION 9. TAX WITHHOLDING




     The Company will have the right to make all cash payments or distributions
pursuant to the Plan to a participant, net of any applicable taxes required to
be paid or withheld. In addition, to the extent required by applicable federal,
state, local or foreign law, a Plan participant shall be required to satisfy, in
a manner satisfactory to the Company, any withholding tax obligations that arise
by reason of an option exercise or the vesting of or settlement of an Equity
Award. To the extent a Plan participant makes an election under Section 83(b) of
the Code, within ten days of filing such election with the Internal Revenue
Service, the Plan participant must notify the Company in writing of such
election. The Company and its subsidiaries shall not be required to issue
Shares, make any payment or to recognize the transfer or disposition of Shares
until all such obligations are satisfied. The Committee may provide for or
permit these obligations to be satisfied through the mandatory or elective sale
of Shares and/or by having the Company withhold a portion of the Shares that
otherwise would be issued to the Plan participant upon exercise or the vesting
or settlement of an Equity Award, or by tendering Shares previously acquired.

SECTION 10. EFFECTIVE DATE AND STOCKHOLDER APPROVAL

     This Plan was adopted by the Board and is effective as of January 1, 2010
(the “Effective Date”), subject to approval by the Company’s stockholders. No
incentives will be paid under the Plan unless such stockholder approval has been
obtained. The Plan may be terminated by the Board or the Committee at any time.



SECTION 11. NON-ASSIGNABILITY




     Unless the Committee expressly states otherwise, no participant in the Plan
may sell, assign, convey, gift, pledge or otherwise hypothecate or alienate any
incentive opportunity or amounts determined by the Committee to be payable under
the Plan, until such amounts (if any) are actually paid.

SECTION 12. NON-EXCLUSIVITY OF PLAN

     Neither the adoption of the Plan by the Board nor the submission of the
Plan to the stockholders of the Company for approval will be construed as
creating any limitations on the power of the Board or the Committee to adopt
such other incentive arrangements as either may deem desirable, including,
without limitation, cash or equity-based compensation arrangements, either tied
to performance or otherwise, and any such other arrangements as may be either
generally applicable or applicable only in specific cases.

SECTION 13. NO RIGHT TO CONTINUED EMPLOYMENT

     Neither the Plan, selection of a person as an Eligible Individual eligible
to be paid incentives under the Plan, nor the payment of any incentive to any
participant under the Plan, nor any action by the Company or the Committee, will
be held or construed to confer upon any



8




Boston 46,614,849v7

--------------------------------------------------------------------------------

person any right to be continued in the employ of the Company or its
subsidiaries. Subject to applicable law, the Company expressly reserves the
right to discharge any participant whenever in the sole discretion of the
Company its interest may so require.

SECTION 14. NO VESTED INTEREST OR RIGHT

     At no time before the actual payout of an incentive to any participant
under the Plan will any participant accrue any vested interest or right
whatsoever under the Plan, and the Company has no obligation to treat
participants identically under the Plan.

SECTION 15. COMPLIANCE WITH SECTION 409A OF THE CODE

     (a) The award agreement for any award that the Committee reasonably
determines to constitute a Section 409A Plan, and the provisions of the Plan
applicable to that award, shall be construed in a manner consistent with the
applicable requirements of Section 409A of the Code, and the Committee, in its
sole discretion and without the consent of any Participant, may amend any award
agreement (and the provisions of the Plan applicable thereto) if and to the
extent that the Committee determines that such amendment is necessary or
appropriate to comply with the requirements of Section 409A of the Code.

     (b) If any award constitutes a “nonqualified deferred compensation plan”
under Section 409A of the Code (a “Section 409A Plan”), then the award shall be
subject to the following additional requirements, if and to the extent required
to comply with Section 409A of the Code: (i) Payments under the Section 409A
Plan may not be made earlier than the first to occur of (u) the Eligible
Individual’s “separation from service”, (v) the date the Eligible Individual
becomes “disabled”, (w) the Eligible Individual’s death, (x) a “specified time
(or pursuant to a fixed schedule)” specified in the award agreement at the date
of the deferral of such compensation, (y) a “change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets” of the Company, or (z) the occurrence of an “unforeseeble
emergency”;

     (ii) The time or schedule for any payment of the deferred compensation may
not be accelerated, except to the extent provided in applicable Treasury
Regulations or other applicable guidance issued by the Internal Revenue Service;

     (iii) Any elections with respect to the deferral of such compensation or
the time and form of distribution of such deferred compensation shall comply
with the requirements of Section 409A(a)(4) of the Code; and

     (iv) In the case of any Eligible Individual who is “specified employee”, a
distribution on account of a “separation from service” may not be made before
the date which is six months after the date of the Eligible Individual’s
“separation from service” (or, if earlier, the date of the Eligible Individual’s
death).

     (c) For purposes of the foregoing, the terms in quotations shall have the
same meanings as those terms have for purposes of Section 409A of the Code, and
the limitations set



9




Boston 46,614,849v7

--------------------------------------------------------------------------------

forth herein shall be applied in such manner (and only to the extent) as shall
be necessary to comply with any requirements of Section 409A of the Code that
are applicable to the award. The Company does not make any representation to the
Eligible Individual that any awards awarded under this Plan will be exempt from,
or satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless any Eligible
Individual or beneficiary for any tax, additional tax, interest or penalties
that any Eligible Individual or beneficiary may incur in the event that any
provision of this Plan, any award agreement, or any amendment or modification
thereof, or any other action taken with respect thereto, is deemed to violate
any of the requirements of Section 409A.



10




Boston 46,614,849v7

--------------------------------------------------------------------------------